UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FELICIA RACINE,

                         Plaintiff,
                                                               ORDER
           - against -
                                                          20 Civ. 9469 (PGG)
KOCH INDUSTRIES, INC., JULIA KOCH,
an individual, MARY KOCH, an individual,
and MATADOR SECURITY COMPANY
NY, LLC,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The conference currently scheduled for May 27, 2021 is adjourned sine die.

Dated: New York, New York
       May 25, 2021
